DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


2. Applicant's Preliminary Amendment filed on 05/12/2022 is acknowledged.
Claims 1-11 are pending. 


3. The claims are replete with grammatical, syntactic and stylistic errors, as well as ambiguities and phraseology inconsistent with US patent practice.  Applicant is invited to proofread the claims and amend them accordingly.


4. Claims 4, 5, and 10 are improper, because a multiple dependent claim should refer to other claims in the alternative only. 

Claims 4 and 5 are improper, because a multiple dependent claim should not refer to claims to different features: claim 1 is drawn to a composition, whereas claim 3 is drawn to protein domains. 

Claim 10 is improper, because a multiple dependent claim cannot depend from any other multiple dependent claim. 

Claims 6-11 are improper, because they depend on improper claims.  See 37 CFR 1.75(c) and MPEP § 608.01(n).

As such, claims 4-11 are subject to being withdrawn from further consideration.

Nevertheless, in the interest of compact prosecution, the examiner provisionally chose to consider these claims for the purpose of the present restriction requirement only.


Restriction Requirement

5. Restriction to one of the following inventions is required under 35 U.S.C. § 121:

I. Claims 1-5, drawn to PD-L1/Fc-gamma1 chimeric protein, and to a composition comprising the protein, classified in C07K14/705.

II. Claims 6-9, drawn to a method of treating immune cells, classified in A61K38/00.

III. Claims 10-11, drawn to “bifunctional proof”, classification unknown. 


6. It is not clear whether the inventions of Groups I and II are related as product and process of using.  In the event that the claims are amended so that the inventions of Groups I and II are related as product and process of using, the following consideration would apply:
The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product (MPEP § 806.05(h)).  In the instant case the chimeric protein of Group I can be used for in vitro binding assays, in addition to the methods of Group II.


7. Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.


8. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILIA I OUSPENSKI whose telephone number is (571)272-2920.  The examiner can normally be reached 8:30 AM - 6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached at 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ILIA I OUSPENSKI/           Primary Examiner, Art Unit 1644